J-A06027-19
J-A06028-19

                                   2019 Pa. Super. 175

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WAYNE ALLEN GRAY JR.                       :
                                               :
                       Appellant               :   No. 1063 MDA 2018

          Appeal from the Judgment of Sentence Entered June 27, 2018
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0000226-2017



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NICOLE HELENA BAKER                        :
                                               :
                       Appellant               :   No. 1272 MDA 2018

          Appeal from the Judgment of Sentence Entered June 27, 2018
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0000047-2017


BEFORE:      OTT, J., NICHOLS, J., and PELLEGRINI, J.*

OPINION BY NICHOLS, J.:                                    FILED MAY 31, 2019




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A06027-19
J-A06028-19


       Appellants Wayne Allen Gray Jr. (Appellant Gray) and Nicole Helena

Baker (Appellant Baker) appeal1 from the judgments of sentence entered

following their convictions at a joint jury trial.2 Appellants assert that the trial

court erred in failing to suppress evidence obtained when the police unlawfully

entered their residence to search for another individual. We agree and vacate

Appellants’ judgments of sentence and remand for further proceedings.

       In this matter, Appellants both were charged with one count each of

hindering apprehension, obstructing administration of law, and resisting arrest

after law enforcement conducted a warrantless search of their home on

December 17, 2016. Appellants filed motions to suppress the evidence

obtained through the search, arguing that the warrantless entry of their home

was illegal.    The trial court held a hearing on July 21, 2017, at which

Pennsylvania State Police Trooper Lucas Hall, Pennsylvania State Police

Corporal David Julock, and Chambersburg Police Department Corporal Shane

Good testified.

       Trooper Hall testified that on December 16, 2016, he was on duty on

the 11 p.m. to 7 a.m. shift. Trooper Hall received a call for a domestic incident

____________________________________________


1 Because these appeals involve the same facts and raise similar issues, we
consider the merits of both appeals together.
2 Appellant Gray was convicted of obstructing administration of law, 18 Pa.C.S.

§ 5101, a misdemeanor of the second degree. Appellant Baker was convicted
of obstructing administration of law, resisting arrest, 18 Pa.C.S. § 5104, a
misdemeanor of the second degree, and hindering apprehension, 18 Pa.C.S.
§ 5105(a)(1). The hindering apprehension charge was graded as a felony of
the third degree.


                                           -2-
J-A06027-19
J-A06028-19


that was no longer in progress at a home in Fannett Township.                 N.T.

Suppression Hr’g, 7/21/17, at 7.               Trooper Hall indicated that it took

approximately forty-five minutes to reach the home where the incident took

place. Id. at 9.

        When Trooper Hall arrived at the home, he spoke with Nicole Harry. Id.

at 7. She reported that she was in a verbal argument with her boyfriend,

Isaiah Baker (Mr. Baker),3 which she believed would turn physical. Id. at 9.

She left the residence to call 911 and then he fled the residence. Id. Ms.

Harry indicated to Trooper Hall that Mr. Baker had kicked the bathroom door

where she had been hiding. Id. at 14. Trooper Hall observed the bathroom

door to be broken with a footmark on the door. Id. at 15. Ms. Harry related

that Mr. Baker was violent to her in the past, she was afraid the altercation

would become physical, and she was scared for her life. Id. at 9, 16. Trooper

Hall did not observe any physical injury to Ms. Harry, and Ms. Harry did not

report suffering physical injury. Id. at 15.

        Trooper Hall testified, “[Ms. Harry] had stated that [when Mr. Baker left

her home,] he had took a gun[4] and an Xbox, along with the ammunition from

the said gun. . . . The gun was believed to be a high point 380.” Id. at 9.

Additionally, Trooper Hall received information that Mr. Baker was prohibited
____________________________________________


3   Mr. Baker is Appellant Baker’s son.

4 Ms. Harry informed Trooper Hall that she believed the gun was stolen since
she had seen it that night prior to the incident. N.T. Suppression Hr’g at 16.
We add that Trooper Julock did not find the gun in Appellants’ residence and
later learned that the gun was at Ms. Harry’s home. Id. at 24.

                                           -3-
J-A06027-19
J-A06028-19


from possessing a firearm due to a prior felony conviction. Id. at 16-17. After

spending approximately one hour at Ms. Harry’s residence searching for the

firearm without finding it, Trooper Hall notified Corporal Julock “about the

things that were missing.”      Id. at 11.    Ms. Harry did not testify at the

suppression hearing.

      Corporal Julock testified that he was the State Police shift supervisor for

the overnight shift. Id. at 17-18. Corporal Julock received a call from Trooper

Hall about “the theft of a handgun during a domestic violence incident up in

Path Valley.” Id. at 18. According to the corporal, Trooper Hall advised him

of “the theft of a handgun, who took the handgun [i.e., Mr. Baker], and where

he possibly could be going.”     Id. at 18.   Corporal Julock testified that he

received   information   that   Mr.   Baker   was   going   to   a   residence   in

Chambersburg. Id.

      According to Corporal Julock, he arrived at the residence, where he met

Corporal Good “and a couple other [borough] police officers.” Id. Corporal

Julock approached Appellants’ residence without a search warrant or an arrest

warrant. Id. at 28, 31. Corporal Julock testified that “he went to the front

door, and there was an individual [who] was at the door telling us that we

needed a search warrant to go into the house.” Id. at 19. Corporal Julock

then went to the back of the house, where he saw Corporal Good speaking

with Appellant Baker. Id. Corporal Julock advised Appellant Baker that there

was a “theft of the handgun and how we don’t need a search warrant because

we know [Mr. Baker] is in the house at the time. And being probab[le] cause

                                      -4-
J-A06027-19
J-A06028-19


of theft and being a handgun, being a felon, we don’t need a search warrant

to go in and talk to him.” Id. Corporal Julock stated that Appellant Baker

was irate and upset, but that he was “trying to reason with her and the other

people in the house at the time.” Id.

       Corporal Julock then testified that “somebody . . . kept coming to the

front door,”5 but that he could not remember who it was. Id. at 20. According

to the corporal, “[a]fter that we did go into the house.” Id. The corporal

could not recall whether a State Trooper or a Chambersburg police officer went

into the house first. Id. Once the corporal entered the residence, he saw two

individuals were blocking the stairway to the second floor. Id. Ultimately,

state troopers and local police officers went to the upstairs of Appellants’

residence and apprehended Mr. Baker. Id. at 21.

       On cross-examination at the suppression hearing, Corporal Julock

conceded that there was no opportunity for Mr. Baker to harm Ms. Harry at

the time he entered Appellants’ residence. Id. at 22. Corporal Julock asserted

that he specifically asked Chambersburg police officers if surveillance was in

place “in the front and rear of the residence where the individual could leave

the residence” and was told “yes.” Id. at 25. Further, when defense counsel

asked whether he could have “secured the scene, and prevented Mr. Baker




____________________________________________


5 The record does not indicate when Corporal Julock went from the back porch
to the front door of the residence.


                                           -5-
J-A06027-19
J-A06028-19


from leaving, and obtained a warrant[,]” Corporal Julock responded, “We

could have applied for a warrant, yes.” Id. at 23.

         Corporal Good testified that he was the patrol supervisor of Squad 1 of

the Chambersburg Police Department. Id. at 26. He received a request from

the State Police asking his officers to respond to Appellants’ residence in

Chambersburg and to be on the lookout for Mr. Baker. Id. at 27. Corporal

Good, who was the first officer to arrive at Appellants’ residence, believed that

he arrived sometime after midnight. Id. at 31.

         When Corporal Good arrived at the residence, he saw Mr. Baker “walking

away from” a red vehicle. Id. The corporal then radioed his other officers to

respond to the residence.      According to Corporal Good, “[T]hey set up a

perimeter, and we kept an eye on the house until State Police arrived.” Id.

at 28.

         According to Corporal Good, he met Corporal Julock when Corporal

Julock first arrived at the scene. Id. at 28. Corporal Good told Corporal Julock

that he saw Mr. Baker, and they proceeded to the front door.          Id. at 28.

Appellant Baker answered the door, and “[t]here was some conflict going on

between the troopers and [Appellant] Baker.”        Id.   According to Corporal

Good, “[t]ensions were pretty high.” Id.

         At some point in time, Appellant Baker went to the back of the house,

and Corporal Good went to speak with her. Corporal Good stated that he

knew Appellant Baker for a long time, and he wanted to “calm things down.”

Id. Corporal Good testified:

                                       -6-
J-A06027-19
J-A06028-19

      We were on the back porch. I asked [Appellant] Baker if she
      would go and get [Mr. Baker], and allow me to talk to him because
      I have known [Mr. Baker] a long time as well. She went to do
      that. I was waiting on the back porch and I heard a loud
      commotion, sounded like a fight going on in the house.

                                      ***

      I entered the house to see what was going on, and I saw troopers
      fighting with [Appellant] Baker and [Appellant] Gray.

Id. at 29.

      The trial court issued an order denying the suppression motions on

October 6, 2017. In an accompanying opinion, the trial court reasoned that

      while some factors weigh in favor of [Appellants], a balancing of
      the factors reveals a leaning toward finding the existence of
      exigent circumstances. . . . “[T]he time of the entry” . . . was at
      night, which leans in favor of [Appellants]. As to . . . “whether the
      officer was in hot pursuit of a fleeing felon”, while the officers were
      following up on a reported stolen weapon, they were not in hot
      pursuit of Mr. Baker. As to . . . “whether there is a likelihood that
      evidence may be destroyed”, the [c]ourt agrees that the likelihood
      of Mr. Baker destroying the firearm he had reportedly stolen was
      not high.

      However, the following factors weigh in favor of finding the
      existence of exigent circumstances. As to . . . the “gravity of the
      offense”, Mr. Baker was suspected of engaging in a domestic
      dispute and thereafter stealing a firearm, which, in tandem with
      the fact that he was statutorily prohibited from possessing a
      firearm, constitutes a relatively serious offense. As to . . .
      “whether there is a reasonable belief that the suspect is armed”,
      given Ms. Harry’s report of Mr. Baker stealing her firearm and
      ammunition, the police had a reasonable belief that Mr. Baker was
      armed. As to . . . “whether there is a clear showing of probable
      cause” and “whether there is a strong showing that the suspect is
      within the premises to be searched”, Ms. Harry’s report of the
      stolen firearm and ammunition considered in tandem with [the]
      confirmation that Mr. Baker was present in the residence results
      in this [c]ourt’s conclusion that there was a clear showing of both
      probable cause and that Mr. Baker was present at the residence
      they sought to search. As to . . . “whether there is a likelihood

                                       -7-
J-A06027-19
J-A06028-19

     that the suspect will escape”, Ms. Harry had recently reported that
     Mr. Baker fled her residence following a domestic dispute, which
     supports the possibility that Mr. Baker may have followed suit in
     fleeing the residence if the police waited to obtain a search
     warrant. As to . . . “whether the entry was peaceable”, the officers
     attempted to peaceably enter the residence of [Appellants].
     Finally, as to . . . “whether there is a danger to police or others”,
     Mr. Baker was suspected of engaging in a domestic dispute and
     thereafter stealing a firearm, which, in tandem with the fact that
     he was statutorily prohibited from possessing a firearm, suggests
     that the police could reasonably have believed there was a danger
     to them or others.

     Given the above rationale, this [c]ourt is persuaded that the
     circumstances possessed an exigency rendering the warrantless
     search of the residence of [Appellants] permissible.

Trial Ct. Op. and Order, 11/6/17, at 12-14.

     Appellants proceeded to a joint jury trial. The jury convicted Appellant

Gray of obstructing administration of law and Appellant Baker of obstructing

administration of law, hindering apprehension, and resisting arrest. On June

27, 2017, the trial court sentenced Appellant Gray to one to twenty-three

months’ incarceration and Appellant Baker to two to twenty-three months’

incarceration, to be followed by twelve months’ probation. Appellants did not

file post-sentence motions.

     Appellants filed timely notices of appeal and court-ordered Pa.R.A.P.

1925(b) statements, challenging the trial court’s denial of their suppression

motions. The trial court issued a Pa.R.A.P. 1925(a) opinion referring to its

opinion and order of October 6, 2017.

     In the appeal at 1063 MDA 2018, Appellant Gray raises the following

question for our review: “Should [Appellant’s] conviction be overturned based



                                     -8-
J-A06027-19
J-A06028-19


on the fact that the trial court erred in failing to suppress the ‘fruits’ of an

illegal search[?]” Appellant Gray’s Brief at 4.

      In the appeal at 1272 MDA 2018, Appellant Baker raises the following

questions on appeal, which we have reordered:

      [1.] Did law enforcement officers enter [Appellant Baker’s] home
      in violation of the Pennsylvania and United States Constitutions
      such that the trial court erred in denying [Appellant Baker’s]
      suppression motion and instructing the jury that no warrant was
      required?

      [2.] Did the Commonwealth fail to present sufficient evidence to
      support [Appellant Baker’s] felony conviction for hindering
      apprehension, where it failed to prove beyond a reasonable doubt
      that [Appellant Baker] knew the conduct liable to be charged
      against Isaiah Baker would constitute a felony of the first or
      second degree?

      [3.] Did the Commonwealth fail to present sufficient evidence to
      prove beyond a reasonable doubt that [Appellant Baker] intended
      to hinder the apprehension of Isaiah Baker; where the evidence
      failed to show that [Appellant Baker] independently knew that
      officers had entered her home to apprehend him, or that officers
      communicated any intent other than to speak with Isaiah Baker
      as part of their investigation[?]

      [4.] Did the Commonwealth fail to present sufficient evidence to
      meet its burden of proving beyond a reasonable doubt that
      [Appellant Baker] intended to obstruct the administration of law,
      where the Commonwealth failed to establish that [Appellant
      Baker] had any intent other than ensuring that a proper warrant
      was obtained[?]

      [5.] Did the Commonwealth fail to present sufficient evidence to
      meet its burden of proving beyond a reasonable doubt that
      [Appellant Baker] intended to obstruct the administration of law,
      where the Commonwealth failed to establish that [Appellant
      Baker] had any intent other than ensuring that a proper warrant
      was obtained prior to the officers’ entry into her home[?]

      [6.] Did the Commonwealth fail to present sufficient evidence to
      meet its burden of proving beyond a reasonable doubt that

                                     -9-
J-A06027-19
J-A06028-19

      [Appellant Baker] resisted arrest, where the Commonwealth failed
      to establish that [Appellant Baker] was the subject of a lawful
      arrest?

Appellant Baker’s Brief at 4-6.

      We address Appellants’ first issues together. Appellants contend that

the police did not have a right to enter their residence without a warrant.

Appellant Gray asserts that,

      [l]ooking at the factors [used to determine whether exigent
      circumstances exist] and the heavy burden on the Commonwealth
      together with the fact that . . . exigent circumstances should be
      weighted against the Commonwealth, it is clear that the search of
      a home of [Appellants] was unreasonable. The gravity of the
      offense in question was minor and there was no likelihood that
      [Mr.] Baker would escape. Even though the police conceded the
      house was secure, they entered the home as though it was a
      hostile environment[,] and entry was made at night.
      Furthermore[,] as the officers testified, there was no likelihood
      that the weapon in question would be destroyed in that the
      weapon was not being used at the time of the incident.

Appellant Gray’s Brief at 9-10.

      Appellant Baker asserts that

      [w]hile the trial court ruled in connection with the suppression
      hearing that exigent circumstances existed to provide an
      exception to the requirement of a warrant, and instructed the jury
      at trial that a warrant was not required, this ruling and instruction
      are not supported by the evidence presented at either the
      suppression hearing or at trial.

      . . . In this case the officers testified directly that they could have
      [obtained a warrant], but chose not to. . . . [The police officers’]
      actions do not support a conclusion that they believed any
      exigency existed. They didn’t force entry on the first contact at
      [Appellants’] front door. . . . The officers’ reason for entering the
      home does not contemplate any exigency. They simply believed
      that [Mr. Baker] had committed a felony and that allowed them to
      enter [Appellants’] home to search for him and question him. Even
      if the officers believed that they had probable cause to arrest [Mr.

                                      - 10 -
J-A06027-19
J-A06028-19

      Baker], they could not have done so by entering [Appellants’]
      home without a warrant.

Appellant Baker’s Brief at 20-22.

      We review an order denying a motion to suppress as follows:

      An appellate court’s standard of review in addressing a challenge
      to the denial of a suppression motion is limited to determining
      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, the appellate court is bound by those
      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to plenary review.

Commonwealth v. Ford, 175 A.3d 985, 989 (Pa. Super. 2017), appeal

denied, 190 A.3d 580 (Pa. 2018) (citation omitted).

      Generally,

      a search warrant is required before police may conduct any
      search. Absent the application of one of a few clearly delineated
      exceptions, a warrantless search or seizure is presumptively
      unreasonable. This is the law under both the Fourth Amendment
      to the United States Constitution and Article I, Section 8 of the
      Pennsylvania Constitution.

      One such exception to our well-established warrant requirement
      is “exigent circumstances,” which this Court has explained, as
      follows:

         The exigent circumstances exception to the warrant
         requirement recognizes that some situations present a
         compelling need for instant arrest, and that delay to seek a
         warrant will endanger life, limb[,] or overriding law

                                    - 11 -
J-A06027-19
J-A06028-19

          enforcement interests.      In these cases, our strong
          preference for use of a warrant must give way to an urgent
          need for immediate action.

Commonwealth v. Caple, 121 A.3d 511, 517-18 (Pa. Super. 2015) (citations

and quotation marks omitted).6 “The Commonwealth must present clear and

convincing evidence that the circumstances surrounding the opportunity to

search were truly exigent, . . . and that the exigency was in no way

attributable to the decision by the police to forego seeking a warrant.”

Commonwealth v. Rispo, 487 A.2d 937, 940 (Pa. Super. 1985) (citation

omitted).

       A number of factors must be considered to determine whether exigent

circumstances existed, including:



____________________________________________


6 We note that our Supreme Court recently reiterated that Fourth Amendment
rights are paramount in the search of a person’s home. See Commonwealth
v. Romero, 183 A.3d 364, 405-06 (Pa. 2018) (opinion announcing the
judgment of the court) (noting that even where the police had an arrest
warrant for an individual who did not live at the defendant’s residence, a
warrant to search the residence was necessary absent exigent circumstances).

Indeed, as the Romero Court noted,

       [t]he Fourth Amendment protects the privacy interests in all
       homes. To overcome that privacy interest, a warrant used to enter
       a home must reflect a magisterial determination of probable cause
       to believe that the legitimate object of a search is contained
       therein. . . . If entry into a residence is necessary to search for
       [an] individual, then the warrant must reflect a magisterial
       determination of probable cause to search that residence,
       regardless of whether the warrant is styled as an “arrest warrant”
       or a “search warrant.”

Id. at 403.


                                          - 12 -
J-A06027-19
J-A06028-19

         (1) the gravity of the offense, (2) whether the suspect is
         reasonably believed to be armed, (3) whether there is above
         and beyond a clear showing of probable cause, (4) whether
         there is strong reason to believe that the suspect is within
         the premises being entered, (5) whether there is a likelihood
         that the suspect will escape if not swiftly apprehended, (6)
         whether the entry was peaceable, and (7) the time of the
         entry, i.e., whether it was made at night. These factors are
         to be balanced against one another in determining whether
         the warrantless intrusion was justified.

      Other factors may also be taken into account, such as whether
      there is hot pursuit of a fleeing felon, a likelihood that evidence
      will be destroyed if police take the time to obtain a warrant, or a
      danger to police or other persons inside or outside the dwelling.

Ford, 175 A.3d at 990 (quoting Commonwealth v. Roland, 637 A.2d 269,

270-71 (Pa. 1994)). We consider the totality of the circumstances “as seen

through the eyes of the trained officer.” Id. (citation omitted).

      Moreover,

      [e]xigent circumstances exist where the police reasonably believe
      that someone within a residence is in need of immediate aid.
      Additionally, it is widely recognized that situations involving the
      potential for imminent physical harm in the domestic context
      implicate exigencies that may justify limited police intrusion into
      a dwelling in order to remove an item of potential danger. The
      relevant inquiry is whether there was an objectively reasonable
      basis for believing that medical assistance was needed, or persons
      were in danger.

Id. (citations, brackets, and quotation marks omitted).

      In Rispo, police observed a drug dealer enter and leave the defendant’s

house to obtain methamphetamine to complete a drug deal. Rispo, 487 A.2d

at 938-39. The officers entered the home and arrested the defendant without

a warrant. Id. at 939. This Court concluded that exigent circumstances did

not exist to justify entry into the defendant’s home because there was no


                                    - 13 -
J-A06027-19
J-A06028-19


evidence that the defendant or other occupants of the home had become

aware of the police surveillance, it was unlikely that the cash used to buy

drugs would be destroyed, and “[t]he police could have kept the residence

under covert surveillance in relative safety until a warrant was obtained.” Id.

at 941.

      In Commonwealth v. Martin, 620 A.2d 1194 (Pa. Super. 1993) (per

curiam), a woman saw her ex-husband in the defendant’s home. Martin, 620
A.2d at 1195. The woman knew there were warrants out for her ex-husband’s

arrest and called the police to inform them of his whereabouts. Id. The police

arrived at the defendant’s house and informed the defendant that they had an

arrest warrant and were going to search her house for the man. Id. The

defendant objected to the search since the police did not have a search

warrant. Id. Nevertheless, the officers searched the defendant’s home and

discovered the man in a hidden room on the third floor. Id. Following these

events, the defendant was charged with hindering apprehension. Id. She

filed a motion to suppress evidence of the discovery of the arrestee in her

home, which the trial court denied. Id. This Court reversed, holding that,

under Steagald v. United States, 451 U.S. 204 (1981), the arrest warrant

for the man did not authorize the search of the home in the absence of exigent

circumstances. Id. at 1196.

      In Commonwealth v. Wright, 742 A.2d 661 (Pa. 1999), our Supreme

Court contemplated 18 Pa.C.S. § 2711(b), which requires the seizure of




                                    - 14 -
J-A06027-19
J-A06028-19


weapons in certain cases involving domestic violence, in the context of a

warrantless search to obtain such weapons.7

       In that case, the defendant forcefully removed his wife from their bed

and then fired a shot from a nine-millimeter handgun, which grazed her scalp

and fractured her skull. Wright, 742 A.2d at 662. The police arrested the

defendant and secured the scene. Id. Approximately two hours later, without

obtaining consent from the defendant or his wife, the police searched for and

found the handgun that the defendant used. The defendant filed a motion to

suppress the gun, claiming the police should have obtained a warrant to

search the residence. Id. at 663. Our Supreme Court held that although

Section 2711(b) suggests that an arresting officer is obligated to confiscate

weapons used in the domestic violence incident, “the seizure of a weapon

pursuant to Section 2711(b) is subject to the limits of existing Fourth

Amendment jurisprudence.” Id. at 664.

       The Commonwealth also argued in Wright that exigent circumstances

existed to satisfy an exception to the search warrant requirement.            Id.

However, as the Supreme Court noted:

       It is widely recognized that situations involving the potential for
       imminent physical harm in the domestic context implicate
       exigencies that may justify limited police intrusion into a dwelling
       in order to remove an item of potential danger. Indeed, some
       courts have gone so far as to suggest that a report of domestic
____________________________________________


7 Section 2711(b) states that “[t]he arresting police officer shall seize all
weapons used by the defendant in the commission of the alleged offense[, as
enumerated in Section 2711(a)].” 18 Pa.C.S. § 2711(b).


                                          - 15 -
J-A06027-19
J-A06028-19

      violence is sufficient, in and of itself, to warrant such an
      entry. Other courts have remained more circumspect.

      This is not, however, a case in which the delay occasioned
      by obtaining a warrant would have subjected a victim of
      domestic abuse to further risk of physical harm—at the
      time the search was conducted, the potential for imminent
      violence had been eliminated.

Id. at 664-65 (citations omitted) (emphasis added).

      In the instant matter, similar to the defendant in Martin, Appellants did

not consent to the search of their home. The police entered and searched

Appellants’ residence despite Appellant Baker’s protests that they needed a

search warrant to do so. Further, the police did not have an arrest warrant

for Mr. Baker, as they did for the individual sought in Martin, where it violated

third-party Fourth Amendment rights to search a home without a search

warrant.   See Martin, 620 A.2d at 1196.           Accordingly, unless exigent

circumstances existed, the police did not have the authority to search

Appellants’ home.

      Although the police officers may have suspected that Mr. Baker was

armed, based on our review of the record, we agree with Appellants that

exigent circumstances did not exist to support the warrantless entry of

Appellants’ residence. While Ms. Harry may have believed that Mr. Baker stole

her firearm because she last saw the gun the night before the incident, there

is no indication that she observed him taking it. In fact, Ms. Harry’s gun was

later located in her home.

      Furthermore, the time of entry was at night, there was no apparent

danger to the police or other persons in the residence, and Mr. Baker was not

                                     - 16 -
J-A06027-19
J-A06028-19


fleeing from police. In fact, the police observed Mr. Baker walking from his

car toward Appellants’ house.      Moreover, there was little likelihood that

evidence could be destroyed or that Mr. Baker could escape from the home,

since the police, including multiple state and local police officers, had arrived

and were surveilling all of the exits to the residence. Indeed, Trooper Julock

conceded that he could have obtained a warrant before approaching

Appellants’ home. See N.T. Suppression H’rg at 23.

      Finally, Mr. Baker’s alleged possession of a firearm did not create

exigent circumstances.    Mr. Baker allegedly stole a gun during an earlier

incident with Ms. Harry in Fannett Township. Later, when Mr. Baker arrived

at Appellants’ house in Chambersburg, he was at a different location than the

earlier incident, and Ms. Harry was not present. As in Wright, this was not a

“case in which the delay occasioned by obtaining a warrant would have

subjected a victim of domestic abuse to further risk.” See Wright, 742 A.2d

at 665. Since Appellant was no longer in Ms. Harry’s presence, “the potential

for imminent violence had been eliminated.” See id. Moreover, there was no

indication that Mr. Baker or any of the occupants of the home were aware of

the police surveillance outside the home. See Rispo, 487 A.2d at 941.

      Therefore, under these circumstances, the Commonwealth failed to

establish clear and convincing evidence that there was a compelling need to

enter Appellants’ residence to arrest Mr. Baker. See Caple, 121 A.3d at 518.

Although there was a concern that Mr. Baker may have been armed, there

was no imminent threat of a risk to life, limb, or an overriding law enforcement

                                     - 17 -
J-A06027-19
J-A06028-19


interest. See id. Accordingly, we conclude that the trial court erred when it

found exigent circumstances justifying the warrantless entry into Appellants’

home.8 See Ford, 175 A.3d at 989.

       Judgments of sentence vacated.              Orders denying suppression of

evidence obtained during search of Appellants’ home reversed. Remanded for

further proceedings. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2019




____________________________________________


8 In light of our decision to reverse the trial court’s suppression ruling and the
possibility of further proceedings on remand, we decline to consider Appellant
Baker’s remaining challenges to the sufficiency of the evidence. On remand,
it will be incumbent upon the Commonwealth to determine whether adequate
evidence remains to proceed.

                                          - 18 -